DAVIDSON, Judge.
Under an indictment charging robbery by assault, appellant was, upon his plea of guilty, convicted of felony theft and his punishment assessed at two years’ confinement in the penitentiary.
No statement of facts or bills of exception accompany the .record. Nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.